Citation Nr: 0806215	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-24 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for patellar facet 
arthritis of the left knee, currently assigned a 10 percent 
evaluation.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disability.

4.  Entitlement to service connection for myocardial 
infarction residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1979 to March 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of April 2003 and September 2003.  Although he initially 
requested a Board hearing, in June 2007, he later cancelled 
his hearing request, in writing.  

In his June 2004 substantive appeal, the veteran said that he 
was appealing the "left side," stating that it was 
completely numb from head to toes.  This raises an informal 
claim for service connection for numbness of the left side 
and/or extremities, which is REFERRED to the RO for initial 
development and consideration.

The issues of service connection for myocardial infarction 
residuals and an increased rating for degenerative joint 
disease of the left knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since a November 2000 RO decision, 
which denied service connection for a low back disability, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

2.  Evidence received since a November 2000 RO decision, 
which denied service connection for a cervical spine 
disability, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a low back disability, 
and the November 2000 RO decision remains final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a cervical spine 
disability, and the November 2000 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice must:  (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
obtain; (3) inform the claimant of the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

This notice must be given prior to the VA's decision on the 
claim and in a form that enables the claimant to understand 
the process and responsibilities.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  While it need not necessarily be 
provided in a single document, complete notice cannot be 
cobbled together from several documents over the course of 
several years.  Id.  Where notice is not provided prior to 
the agency of original jurisdiction's (AOJ's) initial 
adjudication, this timing problem can be cured by VCAA notice 
followed by readjudication of the claim by the AOJ.  Id.  

In addition, there are additional notice requirements that 
must be met in a case involving a prior finally denied claim.  
Specifically, the notice should explain what type of evidence 
would constitute "new" and "material" evidence, generally 
in the context of examining the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  
 
In a letter dated in September 2006, the appellant was 
notified of the requirement that he submit new and material 
evidence to reopen his claim, and those terms were explained.  
He was notified of the evidence needed to substantiate a 
claim for service connection for cervical spine and low back 
disabilities, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  Although he 
was not specifically told, in so many words, to submit any 
evidence in his possession that pertained to the claim, he 
was told that it was his responsibility to support the claim 
with appropriate evidence, and the letter as a whole was 
sufficiently detailed as to convey that information.  

He was also told that the missing element was a relationship 
between a diagnosed disability and service, and that the 
evidence must relate to that fact.  Although the letters were 
sent after the denial of his claim, subsequently, the claim 
was readjudicated, and a supplemental statement of the case 
provided in March 2007, thus correcting that defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Therefore, the Board 
finds that the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and 
available VA medical records are in the file.  SSA records 
have been obtained, and there is no potentially relevant 
evidence sufficiently identified by the veteran that the RO 
did not obtain.  Furthermore, with a claim to reopen, VA does 
not have a duty to obtain a medical opinion if the claim is 
not reopened.  The VCAA explicitly states that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  
38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claim.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claim, an opinion is not required. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  New and Material Evidence

Service connection for low back and cervical spine 
disabilities was denied by the RO in November 2000 rating 
decision.  Although the veteran initiated an appeal with a 
notice of disagreement, he did not perfect the appeal with a 
timely substantive appeal after he was furnished with a 
statement of the case, and, accordingly, the November 2000 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2007).  However, if new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); Manio 
v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior decision included 
service medical records, which showed that in March 1984, the 
veteran complained of pain at the base of his neck.  He had 
fallen on ice two days earlier, and now his neck had started 
hurting.  On examination, he had tenderness over C7, T1-2, 
muscle spasm, and decreased range of motion.  X-rays were 
negative for fracture, and the assessment was cervical 
sprain.  Service medical records did not show any further 
complaints pertaining to the cervical spine, nor were any 
complaints related to the low back reported.  The separation 
examination did not contain any complaints or abnormal 
findings.  

After service, the evidence of record included VA treatment 
records dated from November 2000 to January 2001, several of 
which noted that the veteran said that he had originally hurt 
his back in the military, when he was in a tanker.  A 
magnetic resonance imaging (MRI) scan of the low back in 
December 2000 showed degenerative disc disease at L2-3 and 
L5-S1, with the suggestion of a small herniation at L5-S1.  

However, the evidence of record also included VA treatment 
records dated in August 1999, which showed complaints of back 
pain.  He said he was stiff from the neck down.  He said that 
three years ago, he had injured his back at work.  In July 
1999, he had again injured the back, with increasing symptoms 
since that time.  He had been seeing a chiropractor for the 
past 17 days without relief.  VA records dated in March 2000, 
show that he complained of back pain , and X-rays showed 
early degenerative joint disease.  Early in November, he 
complained of back pain, which he said had been going on 
since a back injury in 1996, when doing physical labor.  It 
was not until after this that he began relating the onset of 
symptoms to an in-service injury.

In addition, a VA examination was conducted in April 2001. 
The  examiner reviewed the claims file, and summarized 
pertinent evidence, including the in-service cervical spine 
complaints.  The veteran said that in 1996, he had fallen at 
work, and had been treated, apparently for myofascial pain.  
In 1999, he again had onset of low back pain.  The examiner 
concluded that back and neck pain were unlikely to be related 
to military service.  

Based on this evidence, the RO denied the claim noting that 
there was no evidence that the in-service cervical spine 
complaints were chronic, or that there was a current disorder 
related to that episode.  Service connection for a low back 
disorder was denied on the basis that service medical records 
did not show any complaints or treatment for low back pain in 
service, and that there was no connection between any his 
current low back disability and service.  

The evidence received since that decision includes records 
compiled in connection with the veteran's Social Security 
Administration (SSA) claim, granted in August 2001.  In 
addition to duplicates of most of the VA medical records 
previously considered, these include a report from a VA 
physician, summarizing treatment from January to May 2001, 
which note that the veteran said his original lumbosacral 
injury happened in service.  

However, the SSA records also show that in July 2000, a 
private doctor reported that the veteran injured his low back 
in July 1999.  Private medical records dated in September 
1999 show that the veteran complained of neck and back pain 
due to mild degenerative joint disease.  The veteran said he 
had injured his back in 1996, and re-injured it in July 1999, 
both lifting injuries.  X-rays of the lumbar spine showed 
mild degenerative changes.  X-rays of the cervical spine were 
normal.  According to a statement from a chiropractor, he had 
see the veteran in July 1999 with low back and leg pain with 
intermittent numbness, after unloading a truck at work.  He 
noted that he had seen the veteran in November 1997 for left 
sacroiliac sprain.  

In addition, VA medical records dated from March to June 
2001, which show that several times, a history of back pain 
since an injury in 1999 was noted.  Other than these records, 
the evidence show that the veteran has continued to complain 
of low back pain. 

The medical records continue to show that the veteran does 
not have a diagnosis of a chronic cervical spine disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In addition, while another doctor's statement noting that the 
veteran said that he injured his back in service was 
received, this statement, medical evidence which is simply 
information recorded by the examiner "unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet.App. 406, 409 (1995).  Previously, the RO had 
considered the veteran's history of in-service onset as 
reported on medical records dated in 2000, but determined it 
was outweighed by the negative nexus medical opinion, and the 
absence of any evidence of low back complaints or treatment 
in service.  The Board also notes that the new evidence 
includes normal cervical spine X-rays dated in 1999, as well 
as earlier evidence of the 1999 back injury, with a history 
of an earlier injury in 1996 also given at that time.  This 
evidence, however, cannot be said to raise a reasonable 
possibility of substantiating the claim, as it tends to 
corroborate the veteran's later reported history of back 
injuries in 1996 and 1999, without noting any injury prior to 
that.  

The veteran's statements essentially reiterate arguments 
before the RO at the time of the prior decision.  The medical 
evidence continues to show the presence of a low back 
disability, but not a cervical spine disability.  There is 
still no evidence of an in-service back injury except the 
veteran's own statements, and, particularly in view of the at 
least two intervening injuries, he is not competent to link 
any in-service symptoms to a current disability.  The VA 
examination previously of record found that there was no 
link.  In any event, the RO rejected the veteran's 
contentions in the prior decision, and there is still no 
competent evidence linking any current low back disability to 
service.  There is no competent evidence of a current chronic 
cervical spine disability, or of a link to service.  

The evidence added since the 2000 decision does not relate to 
an unestablished fact necessary to substantiate the claim, or 
raise a reasonable possibility of substantiating the claim.  
Hence, the Board finds that new and material evidence has not 
been presented, and the 2000 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The application to reopen a claim for service connection for 
a low back disability is denied.

The application to reopen a claim for service connection for 
a cervical spine disability is denied.


REMAND

With respect to the issue of service connection for 
myocardial infarction residuals, the veteran complained of 
substernal chest pain in service in September 1985.  Further 
analysis was completed, and the ultimate conclusion was that 
he had chest pain of unknown etiology.  In July 2002, he 
sustained a myocardial infarction.  In view of the chest pain 
in service, for which no cause was found, the veteran should 
be afforded a VA examination to determine whether there is a 
connection between the chest pain in service, and his 
subsequent cardiac condition.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In addition, the most recent VA examination of the veteran's 
knee was conducted in October 2006, during a time when the 
veteran was non-ambulatory due to a right knee injury.  As 
pointed out by his representative, the examination did not 
determine the functional impairment resulting from his 
service connected left knee condition.  Later evidence 
indicates that the veteran is able to walk again, and he 
should be afforded a more thorough examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)  
With respect to the increased rating 
claim, the notice should conform to the 
requirements of Vazquez-Flores Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 
(Jan. 30, 2008).  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  Schedule the veteran for a VA cardiac 
examination, to determine whether his 
current cardiac disability, with a 
myocardial infarction in 2002, and 
coronary artery bypass graft in 2003, is 
related to chest pain evaluated in 
service, in 1985.  The entire claims 
folder and a copy of this REMAND should be 
made available to the physician prior to 
the examination.  It would be helpful if 
the examiner would use the following 
language in his or her opinion, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed must 
be provided.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current manifestations and severity of his 
left knee degenerative joint disease.  The 
entire claims folder and a copy of this 
REMAND should be made available to the 
examiner prior to the examination.  All 
symptoms should be reported in detail, 
including range of motion studies, and 
commentary as to the presence and extent 
of any functional loss due to painful 
motion, weakened movement, excess 
fatigability, and/or incoordination.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  In 
addition, the presence (and severity) or 
absence of instability and/or subluxation 
should be reported. 

4.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the remaining claims, 
with consideration of all evidence of 
record.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which addresses all 
relevant matters.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


